IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00225-CV

ULLJA KUNTZE,
                                                                Appellant
v.

SANDRA COWAN AND WILLIAM E. FASON,
                                                                Appellees


                             From the 21st District Court
                               Burleson County, Texas
                                Trial Court No. 28,904


                            MEMORANDUM OPINION


       Ullja Kuntze appeals a trial court’s dismissal of her suit. Following our standard

policies and procedures, by letter dated January 17, 2019, the Clerk of this Court notified

Kuntze that her appellant’s brief had not been filed. In the same letter, the Clerk warned

Kuntze that this appeal would be dismissed for want of prosecution unless, within 14

days from the date of the letter, a brief was filed. See TEX. R. APP. P. 38.8(a)(1); 42.3.

       More than 14 days have passed and no brief has been filed. Accordingly, this

appeal is dismissed. Id.


                                            TOM GRAY
                                            Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Appeal dismissed
Opinion delivered and filed February 13, 2019
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Kuntze v. Cowan and Fason                                                                         Page 2